PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/611,811
Filing Date: 7 Nov 2019
Appellant(s): BRIDGESTONE CORPORATION



__________________
CHAD HERRING
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 20, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 24, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (JP 2012-131184) and further in view of Mito (JP 2007-69745).
Claims 2, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (JP 2012-131184) and further in view of Mito (JP 2007-69745) and Nobuchika (JP 2011-156793).
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (JP 2007-326498) and further in view of Mito (JP 2007-69745).
Claims 2 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (JP 2007-326498) and further in view of Mito (JP 2007-69745) and Nobuchika.

(2) Response to Argument
	Appellant’s initial argument is presented on Pages 9-13.  Appellant argues that modifying Taniguchi and Ueda to use resin-coated cords, instead of rubber coated cords, would not be a simple substitution of resin for rubber.  Additionally, Appellant argues that such a modification would require significant and costly changes in the tire production process and facilities.
	It is emphasized that Mito is specifically directed to a pneumatic tire construction in which rubber is replaced with a resin composition in any number of tire components, including tire belt layers (Paragraphs 3 and 26).  Mito states that the use of a resin composition in tire belt layers provides, among other things, weight reduction and improved cornering power.  Thus, the production process and facilities associated with resin compositions, as opposed to rubber, have been utilized in the manufacture of tire components.  It appears that Applicant is identifying benefits associated with the process and facilities used with resin compositions and such benefits would similarly be realized when following the teachings of Mito.
	Applicants second arguments is presented on Pages 14-18.  Appellant alleges that none of the cited documents discloses a car tire having a single layer resin belt.  More particularly, Appellant states that tires constructed for two-wheeled vehicles are significantly different than tires for four-wheeled vehicles and as such, there is no motivation to make the proposed combination of references.
	It is initially noted that while the tires of Taniguchi and Ueda are directed to two-wheeled vehicles, such tires can be broadly viewed as “car tires”.  The claims as currently drafted fail to “structurally distinguish” a car tire from additional tires, such as those intended for use on two-wheeled vehicles (e.g. motorcycles).  It is emphasized that a tire is an independent article that only becomes a “car tire” when it is mounted on a car.  That same tire, for example, can be mounted on a motorcycle.  As such, the tires of Taniguchi and Ueda can be fairly viewed as being “car tires” (unclear how the term “car tire” structurally distinguishes the claimed tire from that of Taniguchi and Ueda).  Bartilson (US 2008/0223637- Abstract) and/or Williams (EP 0658450- Figures and Column 1, Lines 1+) evidence the known use of motorcycle tires or those tires having a high curvature/camber in four-wheeled vehicles.  Again, the term “car tire” does not exclude a tire construction designed for two-wheeled vehicles (nothing precludes the placement of a tire designed for two-wheeled vehicles on four-wheeled vehicles and such is supported by the prior art references noted above).
	In terms of the combination of these references with Mito, it is noted that Mito (Paragraph 1) is generally directed to pneumatic tire constructions.  Mito states that weight reduction and improved cornering power result from replacing rubber with a resin composition in tire belt layers (Paragraph 8) and such benefits are substantially the same as those outlined by Appellant (see last sentence on Page 19 of Appeal Brief).  A fair reading of Mito suggests the aforementioned replacement in pneumatic tires in general without limiting the type of tire- the fact that an exemplary tire construction in Mito (Paragraph 27) is not described for two-wheeled vehicles fails to exclude using a resin composition in additional, pneumatic tire constructions.  The benefits of weight reduction and improved cornering are highly desirable in all pneumatic tire constructions, including those taught by Taniguchi and Ueda, and as such, one of ordinary skill in the art at the time of the invention would have been amply motivated to include a resin composition in the belt layer of Taniguchi and Ueda.
	Lastly, Appellant identifies benefits in weight reduction and cornering power on Pages 18 and 19.  As detailed above, Mito similarly identifies these benefits as resulting from replacing a rubber topping material of a belt layer with a resin composition.   
	
In summary, Mito teaches the replacement of rubber topping materials with resin topping materials in tire belt layers in order to obtain weight reduction and improved cornering power.  A fair reading of Mito suggests such a replacement in pneumatic tires in general and such would include the pneumatic tires of Taniguchi and Ueda.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        
Conferees:
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749                                                                                                                                                                                                        
/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.